                Case 2:18-cv-00469-RJS Document 102 Filed 04/22/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT FOR THE

                                          DISTRICT OF UTAH


    ALICIA KESLER,                                              ORDER DENYING
                                                            PLAINTIFF’S MOTION FOR
               Plaintiff,                                RECONSIDERATION AND MOTION
                                                            FOR DEFAULT JUDGMENT
         v.
                                                                   Case No. 2:18-cv-469
    COUNTRYWIDE HOME LOANS, et al.,
                                                             Chief District Judge Robert J. Shelby
               Defendants.
                                                              Magistrate Judge Brooke C. Wells


              Before the court are Plaintiff Alicia Kesler’s Motion for Reconsideration 1 and Motion for

Default Judgment. 2 For the reasons discussed below, the court Denies Kesler’s Motions.

              On March 20, 2019, the court issued an Order to Show Cause 3 directing Plaintiff Alicia

Kesler to establish why her Amended Complaint 4 should not be dismissed for failure to effect

service on Defendants. Kesler did not respond to the court’s Order. On March 28, 2019, the

court dismissed the case 5 and entered judgment in favor of Defendants. 6 After judgment was

entered, Kesler filed on April 8, 2019, the current Motion for Reconsideration and Motion for

Default Judgment.

              A motion for reconsideration may be granted based on (1) an intervening change in the

controlling law; (2) new evidence previously unavailable; or (3) the need to correct clear error or


1
    Dkt. 99.
2
    Dkt. 100.
3
    Dkt. 95.
4
    Dkt. 16.
5
    Dkt. 97
6
    Dkt. 98.
               Case 2:18-cv-00469-RJS Document 102 Filed 04/22/19 Page 2 of 3



prevent manifest injustice. Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

The court should only grant such a motion “in exceptional circumstances.” Bud Brooks

Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir. 1990).

            Kesler’s Motion for Reconsideration is Denied because the court finds that there are no

exceptional circumstances in this case warranting reconsideration. Without providing

justification as to why she did not respond to the court’s Order to Show Cause, Kesler notes

entries on the docket that indicate summons had been issued as to the Defendants, 7 and argues

that she “presumes that [the] summon[s’] [were] served by a US Marshal, at instruction of the

Court.” 8 Judge Wells, however, previously denied Kesler’s request for official service of

process. 9 It was thus Kesler’s responsibility to serve each Defendant with a copy of the

summons–issued by the Clerk of Court–and the Amended Complaint. 10 Kesler provides no

evidence, new or otherwise, indicating that she lawfully and timely served Defendants with a

summons and Amended Complaint, nor does she point to any other circumstance that would

warrant reconsideration. Therefore, the court Denies Kesler’s Motion for Reconsideration.

            While the court is not permitted to provide legal advice to parties, a dismissal without

prejudice is not a dismissal on the merits. 11 A plaintiff who has a claim dismissed without




7
    See dkts. 66–86.
8
    Dkt. 99 at 5.
9
    Dkt. 50.
10
     See Fed. R. Civ. P. 4(c)(1).
11
  Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001) (“The primary meaning of ‘dismissal
without prejudice,’ . . . is dismissal without barring the plaintiff from returning later, to the same court, with the
same underlying claim.”).




                                                                  2
         Case 2:18-cv-00469-RJS Document 102 Filed 04/22/19 Page 3 of 3



prejudice–as is the case here–is not prohibited from refiling claims in accordance with the

applicable rules, if they so choose.

       With respect to Kesler’s Motion for Default Judgment, the court has dismissed Kesler’s

Amended Complaint and thus no operative pleading exists on which the court can enter

judgment. Kesler’s request for default judgment is therefore Denied.

       SO ORDERED this 22nd day of April, 2019.

                                             BY THE COURT:


                                             ________________________________________
                                             ROBERT J. SHELBY
                                             United States Chief District Judge




                                                    3
